UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or Section 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): May 21, 2012 (May 15, 2012) MYOS CORPORATION (Exact name of registrant as specified in its charter) Nevada 000-53298 20-8758875 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 45 Horsehill Road, Suite 106 Cedar Knolls, New Jersey 07927 (Address of Principal Executive Offices) (973) 509-0444 (Issuer’s telephone number) Atlas Therapeutics Corporation (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation to the registrant under any of the following provisions: ¨ Written communications pursuant to Rule425 under the Securities Act (17CFR230.425) ¨ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17CFR240.14a-12) ¨ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) Item 5.03Amendments to Articles of Incorporation or By-Laws; Change in Fiscal Year. On May 15, 2012, Atlas Therapeutics Corporation (the “Company”) completed a merger with its wholly-owned subsidiary, MYOS Corporation, and formally assumed the subsidiary’s name by filing Articles of Merger (the “Articles”) with the Secretary of State of the State of Nevada. The subsidiary was incorporated entirely for the purpose of effecting the name change and the merger did not affect the Company’s Articles of Incorporation or corporate structure in any other way. In connection with the name change, the Company’s ticker symbol was changed to “MYOS”, effective as of May 21, 2012.A copy of the Articles is attached hereto as Exhibit 3.1 and is incorporated herein by reference. On May 21, 2012, the Company issued a press release announcing the changes in its name and ticker symbol. A copy of the press release is attached hereto as Exhibit 99.1. ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS Exhibit Number Description Articles of Merger filed with the Nevada Secretary of State Press release issued by the Company on May 21, 2012 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: May 21, 2012 MYOSCORPORATION By: /s/ Peter Levy Name: Peter Levy Title: Chief Operating Officer
